IN THE
           ARIZONA COURT OF APPEALS
                          DIVISION ONE


        ARIZONA ELECTRIC POWER COOPERATIVE, INC.,
                Plaintiff/Appellee/Cross-Appellant,

                                 v.

DJL 2007 LLC, an Arizona limited liability company; DJL ENTERPRISES,
  LLC, an Arizona limited liability company; EAST COAST INVESTOR
   GROUP 535, LLC, a Delaware limited liability company; MARK G.
  KNORR and CAROL A. KNORR, husband and wife; SILVER CREEK
 LAND CO., LLC, an Arizona limited liability company; and MICHAEL
   SUDA, a married man as his sole and separate property; DONALD
        SUDA, a married man as his sole and separate property,
                 Defendants/Appellants/Cross-Appellees.
                 _________________________________

 MOHAVE ELECTRIC COOPERATIVE, INCORPORATED, an Arizona
    Electric Cooperative Non-Profit Membership Corporation,
                Intervenor/Appellee/Cross-Appellant.

                        No. 1 CA-CV 16-0097
                          FILED 5-9-2019


          Appeal from the Superior Court in Mohave County

   Nos. B8015CV201404008, B8015CV201404009, B8015CV201404010,
     B8015CV201404011, B8015CV201404012, B8015CV201404013
                          (Consolidated)
              The Honorable Charles W. Gurtler, Judge

  AFFIRMED IN PART, REVERSED IN PART, AND REMANDED
                                 COUNSEL

Gust Rosenfeld, PLC, Phoenix
By Charles W. Wirken

Jennings Strouss & Salmon, PLC, Phoenix
By Christopher W. Kramer
Co-Counsel for Plaintiff/Appellee/Cross-Appellant

Zeitlin & Zeitlin, PC, Phoenix
By Dale S. Zeitlin
Counsel for Defendants/Appellants/Cross-Appellees

The Law Offices of Larry K. Udall, PLLC, Chandler
By Larry K. Udall
Counsel for Intervenor/Appellee/Cross-Appellant



                                  OPINION

Presiding Judge Kent E. Cattani delivered the opinion of the Court, in
which Judge Jon W. Thompson and Judge Paul J. McMurdie joined.


C A T T A N I, Judge:

¶1             Both sides in these consolidated condemnation cases appeal
from the superior court’s rulings (1) fixing a valuation date for purposes of
calculating just compensation for a right of way for electric transmission
lines and (2) determining the ownership of existing support structures and
transmission lines within the right of way. We affirm the court’s ruling as
to ownership of the existing structures and transmission lines, but we
reverse the ruling as to valuation date. Under the right-of-way clause of
Article 2, Section 17 of the Arizona Constitution, a private corporation with
statutory eminent domain authority cannot effect a taking (which
establishes the valuation date) by simply occupying property. Instead, the
taking occurs only after the jury determines damages and the private
corporation pays full compensation. Because the superior court chose a
pre-taking valuation date, we reverse and remand for further proceedings
consistent with this decision.




                                       2
                 AZ ELECTRIC POWER v. DJL 2007, et al.
                        Opinion of the Court

             FACTS AND PROCEDURAL BACKGROUND

¶2           On May 15, 1981, the United States Department of the Interior,
Bureau of Land Management (“BLM”), granted a 30-year right of way to
Arizona Electric Power Cooperative, Inc., across public lands in Mohave
County for use as an easement for 69kV electric transmission lines. Both
69kV and 230kV transmission lines were built within the right of way.

¶3             By 1990, the BLM had transferred title to the property subject
to the right of way into private hands. DJL 2007 LLC, DJL Enterprises LLC,
East Coast Investor Group 535, LLC, Mark and Carol Knorr, Silver Creek
Land Co., Michael Suda, and Donald Suda (collectively, “Landowners”) are
the current owners of the relevant parcels. Southwest Transmission
Cooperative, Inc.,1 as a successor in interest, obtained Arizona Electric
Power’s interest in the right of way in the early 2000s, and Southwest
Transmission sold the 69kV line to Mohave Electric Cooperative, Inc., a few
years later.

¶4           The BLM right-of-way grant expired on May 14, 2011. But
Southwest Transmission and Mohave Electric continued to operate the
transmission lines thereafter, and in January 2013, Landowners sent
Southwest Transmission a letter alleging that it was trespassing.

¶5            Southwest Transmission is a nonprofit electric generation and
transmission cooperative corporation under Title 10, Chapter 19, Article 4
of the Arizona Revised Statutes (“A.R.S.”) and, as such, has statutory
authority to exercise the power of eminent domain for purposes of
maintaining or operating electric transmission lines. See A.R.S. § 10-
2127(A)(11); see also A.R.S. § 12-1111(10). Accordingly, in January 2014,
Southwest Transmission filed these eminent domain actions to condemn
rights of way for the transmission lines. Mohave Electric intervened as the
owner of one of the transmission lines.

¶6            The superior court ruled that Southwest Transmission was
not entitled to an order of immediate possession under A.R.S. § 12-1116.
Instead, recognizing the practical reality that Southwest Transmission


1      Southwest Transmission merged into Arizona Electric Power after
this appeal was filed, and Arizona Electric Power was substituted as
appellee/cross-appellant. Given Southwest Transmission’s participation
throughout the superior court proceedings and adopting the convention
employed by the parties, we refer to Southwest Transmission rather than
Arizona Electric Power as prospective condemnor throughout this decision.


                                     3
                 AZ ELECTRIC POWER v. DJL 2007, et al.
                        Opinion of the Court

would need to continue to operate, maintain, and repair the lines during
the pendency of the condemnation proceedings, the court entered a
preliminary injunction allowing ongoing access to and operation of the
lines.

¶7             Landowners then moved the court to determine the valuation
date for purposes of calculating just compensation to be paid for the
property subject to condemnation. Landowners argued that the land
should be valued as of the date the court eventually enters the final order
of condemnation. Southwest Transmission countered that the land should
be valued as of May 15, 2011, the date it remained in possession
immediately following expiration of the BLM right-of-way grant. After
briefing and oral argument, the court adopted a middle ground, ruling that
the valuation date would be January 15, 2014: the date the summons issued
in the condemnation suit. The court further ruled that Landowners would
be entitled to rental damages from expiration of the grant to the summons
date, and that interest would accrue from the valuation date on the amount
of compensation ultimately awarded. The court denied Landowners’
subsequent motion for reconsideration.

¶8           The parties then filed cross-motions for partial summary
judgment concerning ownership of the transmission lines and support
structures, which would determine whether just compensation for the
taking includes the value of those improvements or just of the underlying
real property interest. The superior court ruled in favor of Southwest
Transmission, finding no indication that title to the improvements had
passed to Landowners.

¶9            At the parties’ request, the superior court then entered a
partial final judgment related to the two issues (valuation date and
ownership of the improvements). See Ariz. R. Civ. P. 54(b). Landowners
timely appealed, and Southwest Transmission and Mohave Electric timely
cross-appealed.

¶10            This court initially dismissed the appeal for lack of appellate
jurisdiction under A.R.S. § 12-2101(A)(1) (appeal from final judgment),
noting that the judgment was not subject to Rule 54(b) certification because
it did not resolve any claims of any of the parties. See Ariz. R. Civ. P. 54(b);
Musa v. Adrian, 130 Ariz. 311, 313 (1981). The Arizona Supreme Court then
granted Landowners’ petition for review and remanded to this court to
consider whether appellate jurisdiction existed under A.R.S. § 12-
2101(A)(6). See Bilke v. State, 206 Ariz. 462, 466, ¶ 16 (2003).




                                       4
                  AZ ELECTRIC POWER v. DJL 2007, et al.
                         Opinion of the Court

¶11            A.R.S. § 12-2101(A)(6) authorizes appeal “[f]rom an
interlocutory judgment that determines the rights of the parties and directs
an accounting or other proceeding to determine the amount of the
recovery.” But a right to appeal from such an interlocutory judgment is not
automatic; instead, the superior court has discretion to determine whether
an immediate appeal should be available. See Bilke, 206 Ariz. at 466–67,
¶¶ 20–21. To do so, the superior court must make two distinct findings:
first, whether the ruling as to the rights of the parties is final, and second,
whether amount of recovery is indeed the only issue remaining. See id. at
467–68, ¶¶ 21, 23, 28; see also Ciena Capital Funding, LLC v. Krieg’s, Inc., 242
Ariz. 212, 215–16, ¶ 7 (App. 2017). Although the superior court’s Rule 54(b)
certification satisfied the finality prong, see Bilke, 206 Ariz. at 467, ¶ 23, the
parties had not requested and the superior court had not made the requisite
discretionary finding “expressly direct[ing] that the only issue remaining is
the amount of recovery.” See id. at 468, ¶ 28. Accordingly, we stayed the
appeal and revested the superior court with jurisdiction to determine
whether (A)(6) certification was appropriate. The superior court did so, and
we now have jurisdiction under A.R.S. § 12-2101(A)(6).

                                DISCUSSION

I.     Valuation Date.

¶12            The superior court ruled that Southwest Transmission lacked
authority to condemn property simply by occupying it (a “taking by
occupation”), so Southwest Transmission and Mohave Electric were
holdover tenants between expiration of the BLM right-of-way grant and the
date of the taking, and Landowners would be entitled to rental damages for
that period. The court further reasoned that Southwest Transmission
became an agent of the state for condemnation purposes when it filed the
direct condemnation action, see A.R.S. § 12-1115(C), at which point the
taking occurred because the government (through Southwest
Transmission) was in actual physical possession of the property.

¶13           Although the parties agree that the valuation date must reflect
the date of the taking, both sides challenge the court’s determination of the
valuation date. Southwest Transmission (joined by Mohave Electric)
asserts that the taking occurred by occupation immediately following
expiration of the BLM right-of-way grant. Landowners counter that,
because Southwest Transmission is exercising eminent domain power as a
non-municipal corporation, the taking cannot occur until a jury determines
and Southwest Transmission tenders payment of just compensation.
Neither side challenges the superior court’s ruling as to holdover tenancy


                                        5
                  AZ ELECTRIC POWER v. DJL 2007, et al.
                         Opinion of the Court

pending the date of taking (regardless of when it occurred) or Landowners’
entitlement to rental damages, although accepting Southwest
Transmission’s proposed taking date would in effect moot these issues. We
review the superior court’s ruling de novo as a pure question of law. See
League of Ariz. Cities & Towns v. Brewer, 213 Ariz. 557, 559, ¶ 7 (2006).

¶14             Both the United States and the Arizona Constitutions
proscribe the taking of private property without payment of just
compensation. U.S. Const. amend. V; Ariz. Const. art. 2, § 17 (“No private
property shall be taken or damaged for public or private use without just
compensation having first been made . . . .”). To satisfy the constitutional
requirement of providing “just compensation,” the property condemned
must be valued as of the date of the constitutional taking. See Kirby Forest
Indus., Inc. v. United States, 467 U.S. 1, 9–10 (1984); Calmat of Ariz. v. State ex
rel. Miller, 176 Ariz. 190, 193–95 (1993).

¶15           By statute, Arizona has designated the date of the summons
in a condemnation action as the presumptive valuation date. A.R.S. § 12-
1123(A). When the summons and the taking occur close in time, the
summons date “establishes a practical and uniform date for valuation
purposes that is presumptively reasonable.” City of Scottsdale v. CGP-
Aberdeen, L.L.C., 217 Ariz. 626, 634, ¶ 36 (App. 2008); see also Calmat, 176
Ariz. at 193–94. But if the summons is remote in time from the taking and
the value of the property has changed in the interim, the value of the
property on the date of the taking must control. CGP-Aberdeen, 217 Ariz. at
629, 634, ¶¶ 10, 36.

¶16           Here, Southwest Transmission continued to occupy the
property after the expiration of its right to do so under the BLM right-of-
way grant in May 2011. If a governmental entity had so occupied
Landowners’ property, that occupation would have constituted a taking,
subject to an owner’s claim for inverse condemnation. See In re Forsstrom,
44 Ariz. 472, 481, 488 (1934) (describing a “taking” as “[a]ny substantial
interference” with an owner’s property rights), overruled in part on other
grounds by Mohave County v. Chamberlin, 78 Ariz. 422, 430 (1955), and State ex
rel. Morrison v. Thelberg, 87 Ariz. 318, 324 (1960); see also A Tumbling-T
Ranches v. Flood Control Dist. of Maricopa Cty., 222 Ariz. 515, 525, ¶ 18 (App.
2009). But the Arizona Constitution imposes additional limitations on the
exercise of eminent domain by a private corporation (like Southwest
Transmission) that preclude a taking by occupation. In particular, as
explained below, a private corporation may not effect a taking until there
has been a jury determination of damages and full compensation has been
paid to the property owner.


                                        6
                  AZ ELECTRIC POWER v. DJL 2007, et al.
                         Opinion of the Court

¶17           As relevant here, the Arizona Constitution’s eminent domain
provision includes two operative clauses:

       [(1)] No private property shall be taken or damaged for public
       or private use without just compensation having first been
       made, paid into court for the owner . . . ,

       [(2)] and no right of way shall be appropriated to the use of
       any corporation other than municipal, until full compensation
       therefor be first made in money, or ascertained and paid into
       court for the owner, . . . which compensation shall be
       ascertained by a jury, unless a jury be waived . . . .

Ariz. Const. art. 2, § 17 (line break added).2 The Arizona Supreme Court
described the interplay of these two clauses in Hughes Tool Co. v. Superior
Court: the first—the general clause—requires just compensation in all
takings, whereas the second—the right-of-way clause—“imposes further
limitations and conditions on the acquisition of rights of way by private
corporations through the exercise of powers of eminent domain.” 91 Ariz.
154, 156 (1962).

¶18           In Hughes Tool, a private corporation with eminent domain
authority filed a direct condemnation action to condemn power line rights
of way. Id. at 155. The superior court issued an order under A.R.S. § 12-
1116 permitting immediate possession and use before conclusion of the


2      In full, the general and right-of-way clauses read:

       No private property shall be taken or damaged for public or
       private use without just compensation having first been
       made, paid into court for the owner, secured by bond as may
       be fixed by the court, or paid into the state treasury for the
       owner on such terms and conditions as the legislature may
       provide, and no right of way shall be appropriated to the use
       of any corporation other than municipal, until full
       compensation therefor be first made in money, or ascertained
       and paid into court for the owner, irrespective of any benefit
       from any improvement proposed by such corporation, which
       compensation shall be ascertained by a jury, unless a jury be
       waived as in other civil cases in courts of record, in the
       manner prescribed by law.

Ariz. Const. art. 2, § 17.


                                      7
                 AZ ELECTRIC POWER v. DJL 2007, et al.
                        Opinion of the Court

condemnation proceedings, and the property owner sought review. Id. at
155–56. The Arizona Supreme Court directed the superior court to vacate
the order for immediate possession. Id. at 160. The court highlighted the
distinction between the requirements of the general clause, which
authorizes a taking once just compensation is “paid into court for the
owner,” as compared to the right-of-way clause, which requires
compensation first be “ascertained and paid into court for the owner.” Ariz.
Const. art. 2, § 17 (emphasis added); Hughes Tool, 91 Ariz. at 158. The
supreme court thus held that the right-of-way clause required “an advance
jury determination of damages (unless the jury be waived) before a
corporation other than municipal takes possession of property through
exercise of the power of eminent domain.” Hughes Tool, 91 Ariz. at 160.

¶19           In Hughes Tool, that meant that a private corporation could not
receive a § 12-1116 order for immediate possession, because that would
allow a private corporation to take possession before a jury determined
damages. Id. Here, the Hughes Tool holding means that a private
corporation exercising statutory eminent domain authority is not
constitutionally authorized to effect a taking until after trial and payment;
it cannot take property in a constitutional sense simply by occupation.
Thus, Southwest Transmission’s ongoing use of the property was as a hold-
over tenant and not as a condemnor in possession.

¶20           Southwest Transmission argues, however, that Hughes Tool
only applies to § 12-1116 orders for immediate possession and does not
apply where, as here, the private condemnor is already occupying the
property subject to condemnation. Although Hughes Tool arose from an
order for immediate possession, its reasoning and holding apply generally
to a private corporation seeking to “take[] possession of property through
exercise of the power of eminent domain,” not just to a single manner in
which a private corporation might do so. See id. at 156, 160. More
importantly, the constitutional right-of-way clause itself draws no such
distinction. See Ariz. Const. art. 2, § 17.

¶21           The authority on which Southwest Transmission relies does
not support the premise that a private corporation with the power of
eminent domain can effect a taking by occupation. All of the Arizona case
law on which Southwest Transmission relies for general principles of taking
by occupation involve takings by governmental entities, not private
corporations. See, e.g., Calmat, 176 Ariz. 190; Gardiner v. Henderson, 103 Ariz.
420 (1968); State v. Leeson, 84 Ariz. 44 (1958); In re Forsstrom, 44 Ariz. 472; A
Tumbling-T Ranches, 222 Ariz. 515. And all the out-of-jurisdiction cases
specific to condemnation by private entities on which Southwest


                                       8
                  AZ ELECTRIC POWER v. DJL 2007, et al.
                         Opinion of the Court

Transmission relies arose in jurisdictions that do not have constitutional
limitations analogous to Arizona’s Article 2, § 17 right-of-way clause. See,
e.g., Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419 (1982) (U.S.
Const. amend. V; N.Y. Const. art. 1, § 7); Windrow v. Middle Tenn. Elec.
Membership Corp., 376 S.W.3d 733, 737–38 (Tenn. Ct. App. 2012) (Tenn.
Const. art. 1, § 21); see also, e.g., Cantu v. Pac. Gas & Elec. Co., 234 Cal. Rptr.
365 (Ct. App. 1987) (Cal. Const. art. 1, § 19).

¶22          The closest thing to contrary authority in Arizona case law
cited by Southwest Transmission appears in a single reference in Gardiner:

       The immediate taking of possession of property by a
       municipality is a taking of property. Possession is certainly
       one of the greatest attributes of ownership of property. The
       possessor exercises dominion over the property, and a
       condemnor, be it municipality or private corporation thereafter
       denies the owner of its usage, its rental value, and its
       enjoyment.

103 Ariz. at 424 (emphasis added). But Gardiner itself involved a taking by
a municipality, not a private corporation. Id. at 421. And Gardiner
construed the requirements for taking by means of an order for immediate
possession under § 12-1116, which Hughes Tool had already ruled was not
available to a private corporation. See 103 Ariz. at 423, 425. In short,
Gardiner did not consider the right-of-way clause’s restrictions on taking by
a private corporation. Although this language would support Southwest
Transmission’s position if read broadly, Gardiner’s dicta cannot override the
express language of the constitutional right-of-way clause or the express
holding of Hughes Tool.

¶23          For the same reasons, the superior court’s ruling that the
taking occurred on the date of the summons also fails. That conclusion
made practical sense under the circumstances of this case: it recognized that
Southwest Transmission could not unilaterally exercise eminent domain by
occupation, but also that Southwest Transmission was in fact in possession
when it began to exercise its eminent domain power properly by filing the
direct condemnation action. But the right-of-way clause as construed in
Hughes Tool forecloses this result. As a private corporation, Southwest
Transmission cannot take possession of property as a condemnor until after
trial and payment of just compensation. See Hughes Tool, 91 Ariz. at 160. To
hold otherwise would, in effect, allow the result that Hughes Tool reversed:
a private corporation could achieve the same result as an order for




                                        9
                 AZ ELECTRIC POWER v. DJL 2007, et al.
                        Opinion of the Court

immediate possession (even though § 12-1116 is unavailable) by simply
entering the property during the pendency of the condemnation action.

¶24            Southwest Transmission’s other arguments are similarly
unavailing. It suggests that Landowners could have formalized the taking
by filing an inverse condemnation action immediately after expiration of
the BLM right-of-way grant (locking in that date as the date of the taking),
so the date of the taking should not be controlled by Landowners’ decision
not to do so. But this argument assumes that the taking occurred when
Southwest Transmission outstayed the BLM right-of-way grant, which the
right-of-way clause forbids. Moreover, Southwest Transmission itself
could have eliminated this delay by pursuing a direct condemnation claim
years earlier.

¶25            Southwest Transmission further argues that using the end of
the condemnation action as the valuation date provides an incentive for
delay, as one party or the other (depending on whether property values
were rising or falling) would wish to delay resolution for economic gain.
But such policy concerns cannot override the constitutional limitations on
a private corporation’s condemnation authority. And the argument ignores
that, in straight-condemnation proceedings under federal law, the date of
the taking is similarly the date the government tenders payment after final
judgment on just compensation. See, e.g., Kirby Forest, 467 U.S. at 3–4, 11–
12. In any event, the superior court has other tools to ensure the efficient
processing of cases before it and, in appropriate circumstances, to sanction
a party that unreasonably delays the proceeding. See, e.g., A.R.S. § 12-
349(A)(3); Fenton v. Howard, 118 Ariz. 119, 121 (1978) (“Every court has
inherent power to do those things which are necessary for the efficient
exercise of its jurisdiction.”); State v. Superior Court, 39 Ariz. 242, 247–48
(1931) (same); see also Ariz. R. Civ. P. 1 (directing that the civil rules “be
construed, administered, and employed by the court and the parties to
secure the just, speedy, and inexpensive determination of every action and
proceeding”).

¶26           Although Southwest Transmission continued to possess and
use the transmission lines after the BLM right-of-way grant expired, it did
not—and it constitutionally could not—do so in the capacity of a
condemnor. Instead, Southwest Transmission simply became a hold-over
tenant on that date, and under the right-of-way clause of Article 2, § 17,
could not take Landowners’ property in a constitutional sense until after
trial and payment. Accordingly, the value of just compensation must reflect
the value at that time.



                                     10
                 AZ ELECTRIC POWER v. DJL 2007, et al.
                        Opinion of the Court

¶27           We thus reverse the superior court’s ruling as to valuation
date as described in this decision. As neither side challenged the court’s
ruling as to the status of Southwest Transmission and Mohave Electric as
holdover tenants from expiration of the BLM right-of-way grant through
the date of the taking and Landowners’ entitlement to rental damages as
compensation for the period, the balance of the ruling stands.

II.    Ownership of the Electric Transmission Lines and Structures.

¶28            The superior court granted Southwest Transmission’s motion
for partial summary judgment (joined by Mohave Electric) on ownership of
the electric transmission lines and structures. The court ruled as a matter
of law that Southwest Transmission and Mohave Electric originally owned
the improvements and, under the undisputed factual circumstances
presented, title had never passed to Landowners. Accordingly, the value
of the improvements would not be included when calculating just
compensation for the taking. Landowners challenge this ruling, urging that
Southwest Transmission and Mohave Electric became trespassers and thus
forfeited the improvements when they neither paid rent nor removed the
lines after expiration of the BLM right-of-way grant, or alternatively, that
disputed facts as to the reasonableness of Southwest Transmission’s
conduct preclude summary judgment.

¶29            Summary judgment is appropriate if there are no genuine
issues of material fact and, based on those undisputed facts, the moving
party is entitled to judgment as a matter of law. Ariz. R. Civ. P. 56(a); Orme
Sch. v. Reeves, 166 Ariz. 301, 305 (1990). We review the grant of summary
judgment de novo, viewing the facts in the light most favorable to the party
against whom judgment was entered. Wells Fargo Bank, N.A. v. Allen, 231
Ariz. 209, 213, ¶ 14 (App. 2012).

¶30           The undisputed facts establish that Southwest Transmission
and Mohave Electric own the transmission lines and structures. Southwest
Transmission built the lines and structures while lawfully occupying the
property pursuant to the BLM right-of-way grant. And the terms of that
grant contemplated that Southwest Transmission would retain these
improvements. The grant incorporated regulations including 43 C.F.R. §
2807.19(a), which required the grantee to remove all facilities (defined as
improvements or structures) after the grant expired. See also 43 C.F.R. §
2801.5(b) (defining “Facility”). By requiring removal, the agreement made
clear the parties’ intent that Southwest Transmission, not the property
owner, owned the improvements.




                                     11
                  AZ ELECTRIC POWER v. DJL 2007, et al.
                         Opinion of the Court

¶31            Because Southwest Transmission retained ownership of the
lines and structures, even the authorities on which Landowners rely
support the notion that Southwest Transmission need not pay
compensation for these pre-condemnation improvements. In State v. Teller
Native Corp., for instance, the Supreme Court of Alaska acknowledged the
general rule that a condemnor need not pay for its own pre-condemnation
improvements unless those improvements were made under a contract
giving the landowner the right to keep them. 904 P.2d 847, 850 (Alaska
1995). Because the condemnor in that case had specifically agreed to build
certain improvements (an airport, taxiway and runway, roadway, and
parking area) as partial consideration for the lease and to leave them for the
landowner’s benefit after termination of the lease, the condemnor would
have to pay the landowner compensation for the improvements. Id. at 849–
50, 850–51; see also United States v. Five Parcels of Land, 180 F.2d 75, 76–77 (5th
Cir. 1950) (distinguishing improvements the condemnor/prior-lessee had
a right to remove (no compensation owed) from those improvements the
lease contemplated would revert to the landowners after termination
(compensation required)). Here, in contrast, the fact that the grant allowed
and required Southwest Transmission to remove the improvements means
it owned the improvements and need not pay compensation for those
improvements upon condemnation.

¶32            Landowners contend, however, that Southwest Transmission
and Mohave Electric became trespassers after expiration of the BLM right-
of-way grant and, by failing to pay rent or promptly remove the
improvements, forfeited their ownership of the transmission lines and
structures. See Russell v. Golden Rule Min. Co., 63 Ariz. 11, 29–30 (1945)
(noting common law rule regarding abandonment of right to remove
fixtures by failing to remove such fixtures within a reasonable time). But
Landowners did not demand that Southwest Transmission remove the
improvements after the right-of-way grant expired. And the rule
Landowners propose simply does not apply in the same way to an entity
with eminent domain authority that constructs improvements to facilitate
the public use for which it has the authority to condemn the land, and then
in fact exercises its power to condemn the property. See, e.g., Anderson-Tully
Co. v. United States, 189 F.2d 192, 197 (5th Cir. 1951); see also, e.g., Etalook v.
Exxon Pipeline Co., 831 F.2d 1440, 1444 (9th Cir. 1987); Ill. Cent. R.R. v. Le
Blanc, 21 So. 760, 762 (Miss. 1897) (collecting cases); Seattle & Mont. Ry. v.
Corbett, 60 P. 127, 128 (Wash. 1900). Moreover, the superior court’s prior
ruling that Southwest Transmission and Mohave Electric were holdover
tenants between expiration of the BLM right-of-way grant and the date of
the taking and that Landowners are entitled to rental damages for that
period ensures that Landowners will receive full compensation for the


                                        12
                AZ ELECTRIC POWER v. DJL 2007, et al.
                       Opinion of the Court

period over which they now fault Southwest Transmission for failing to pay
rent. See Etalook, 831 F.2d at 1444.

¶33          In short, Southwest Transmission and Mohave Electric
retained ownership of the improvements after expiration of the grant, and
we thus affirm the superior court’s ruling as to ownership of the
transmission lines and structures.

III.   Attorney’s Fees on Appeal.

¶34           Landowners request an award of attorney’s fees on appeal
under A.R.S. § 12-341.01. Without addressing whether Landowners’
counterclaim for rental damages renders this condemnation case an “action
arising out of a contract” for purposes of § 12-341.01, we decline to award
attorney’s fees at this time, without prejudice to a request for fees in the
superior court if appropriate on remand.

                              CONCLUSION

¶35          We reverse the superior court’s ruling as to valuation date,
affirm as to holdover tenancy from expiration of the BLM right-of-way
grant through valuation date and Landowners’ right to rental damages for
that period, affirm as to ownership of improvements, and remand for
valuation proceedings consistent with this decision.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       13